Title: Donald Fraser to Thomas Jefferson, 15 December 1812
From: Fraser, Donald
To: Jefferson, Thomas


          Venerable Sir New York Decr 15. 1812 
          I am about publishing a work, which may prove of some utility to the community—Governor Tompkins, Hon. John Jay, Hon. DeWitt Clinton & all the Clergy in this City have subscribed for it:—I would be glad to obtain the Weight of your name likewise.—
          I have the Honour to be, with high respect, & Gratitude, Sir, your humble Servant.D. Fraser
        